Citation Nr: 0405510	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
RO in White River Junction, Vermont, which denied service 
connection for PTSD. 

In an August 22, 2002, decision, the Board denied service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  Pursuant to a joint motion for remand, the 
Court vacated the Board's August 2002 decision and remanded 
the case to the Board for further action. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.

A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), the 
veteran was never advised of the laws and regulations 
applicable to the VCAA, and the potential impact this law 
might have on her claim.  This violation of due process must 
be addressed before the Board can take further action in this 
claim.  Furthermore, the RO never informed the veteran of the 
evidence that VA would obtain on her behalf or what evidence 
she should obtain to support her claim.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and her representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

In a letter from the Social Security Administration dated 
August 1996, it reported that the veteran met the medical 
requirements to receive supplemental security income (SSI) 
benefits.  Additionally, during a June 2002 videoconference, 
the veteran reported drawing social security disability for 
depression and fibromyalgia.  The RO should contact the 
Social Security Administration and request the records used 
by the Administration in reaching this conclusion.

The veteran currently contends that she was repeatedly 
sexually assaulted throughout her period of service.  As a 
result, she currently suffers from PTSD, major depression and 
alcohol abuse.  The veteran noted that she did not seek 
assistance from or mention the assaults to anyone during 
service, and it was not until she began counseling at the Vet 
Center in White River Junction, Vermont, in the late 1990's, 
that she first spoke about the sexual assaults. 

The medical evidence of record supports the veteran's 
contentions to the extent that it shows she currently suffers 
from PTSD, major depression and alcohol abuse.  Specifically, 
the evidence includes VA and Vet Center treatment records, 
dating from September 1997 to June 2001, reflecting diagnoses 
of PTSD, major depression and alcohol abuse, beginning in 
April 2000.  Additionally, the claims file contains 
statements from the veteran's VA treating physicians and 
therapists dated in November 2000, October 2001, December 
2001 and May 2002, which consistently report a diagnosis of 
PTSD as a result of alleged in-service sexual harassment and 
rape.    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3) (2003).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing her the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  As well, 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2003).

In this case, however, the RO has failed to comply with the 
above described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.  After the veteran and her 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), they should be given 
the opportunity to respond.

2.  The veteran is in receipt of SSI 
benefits from the Social Security 
Administration. The RO should request 
the determination of the award of SSI 
benefits and the records on which such 
determination was based.

3.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO 
should send the veteran an appropriate 
stressor development letter.  The 
Appellant should also be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2003).  All specific examples of 
alternative sources of evidence listed 
in section 3.304(f)(3) must be included 
in the notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond 
and/or submit additional evidence.

4.  Once a response has been received 
from the veteran, the RO should 
undertake any and all further 
development action indicated by the 
evidence of record concerning the 
veteran's claim for service connection 
for PTSD due to personal assault.  The 
RO should then make a determination as 
to whether there is any credible 
supporting evidence that the veteran was 
sexually assaulted during active 
service.  A statement of the RO's 
determination should be placed into the 
claims file.

5.  If the RO determines that there is 
credible supporting evidence that the 
veteran was sexually assaulted during 
active service then the RO should 
arrange for the veteran to be examined 
by a VA psychiatrist in order to 
evaluate any present mental disorders.  
The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of 
a credible/verified stressor can be 
made, under the criteria of the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that credible/verified 
stressor.  Furthermore, the examiner 
should make a finding as to the extent, 
if any, of social and industrial 
impairment currently attributable to the 
veteran's overall psychiatric 
disability, if any.  Specifically, the 
psychiatric examiner should offer an 
opinion on the question of whether, the 
veteran's psychiatric disability 
precludes her from obtaining and 
maintaining substantially gainful 
employment.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on her claim.

7.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA or other 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




